DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Edward A. Squillante, Jr. on 08/26/2021.

The application has been amended as follows:
In the specification: 
Amend the paragraph starting at line 19 on page 10 as follows:
In addition, as used herein, the term "or" is an inclusive "or" operator, and is
equivalent to the term "and/or," unless the context clearly dictates otherwise. The term
"based on" is not exclusive and allows for being based on additional factors not
described, unless the context clearly dictates otherwise. In addition, throughout the
specification, the meaning of "a," "an," and "the" include plural references. The meaning
"PPAR" as used herein means peroxisome proliferator-activated receptors which are a group of nuclear receptor proteins that function as transcription factors regulating the expression of genes.
	
Amend the paragraph on page 49, starting on line 14 as follows:

Example 2: FAAH, CB1, and CB2 Inhibition by the Compounds According to Some
Embodiments of the Present Invention.
The ability of the compounds according to some embodiments of the present invention
to inhibit FAAH was determined according to the methods disclosed a commercially
available kit from Cayman Chemicals (Cayman Cat. No. 10005196).   The kit utilizes
recombinant human FAAH enzyme which hydrolyzes AMC-arachidonoyl amide resulting in the release of the fluorescent product, 7-amino-4-methylcoumarin (AMC). The fluorophore was detected via fluorescence, using an excitation wavelength of 340-360 nm and an emission wavelength of 450-465 nm. The assay was followed as described in the kit manual, which can be found on the webpage of Cayman Chemicals 

In the claims amend Claim 12 as follows:
Claim 12.	(Currently Amended) The composition of claim 1 further comprising a peroxisome proliferator-activated receptors (PPAR)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the amendment to claim 1 using the proviso that when R3 is –CO2H, R is a C15 to C23 hydroxylated alkane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613